Citation Nr: 0316677	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-22 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD) with 
dysthymia, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for PTSD and assigned an initial rating of 30 
percent from December 3, 1997 (exclusive of a temporary total 
hospitalization rating).  In March 1999, the veteran entered 
notice of disagreement with the initial rating assigned by 
this decision; the RO issued a statement of the case in 
October 1999; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 1999. 

In a rating decision dated in February 2001, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities.  As the veteran did not enter 
notice of disagreement with this decision within one year of 
issuance of notice of the decision, the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities is not currently before the 
Board on appeal.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; VA has notified the veteran of 
the evidence needed to substantiate the initial rating claim 
addressed in this decision, and has obtained all relevant 
evidence designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; in 
light of the grant of the maximum schedular 100 percent 
rating for PTSD with dysthymia for the entire period of 
claim, there is no reasonable possibility that additional 
assistance would further aid in substantiating that claim. 

2.  For the entire period of claim, the veteran's PTSD with 
dysthymia has been productive of total occupational and 
social impairment, due to symptoms analogous to grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
PTSD with dysthymia have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  In light of the grant of benefits 
sought on appeal, no further evidence is necessary to 
substantiate the veteran's claim for a higher initial rating 
for PTSD with dysthymia.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this veteran's case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

II.  Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The August 1998 rating decision on appeal granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent.  In March 1999, the veteran entered 
notice of disagreement with the initial rating assignment.  
Where, as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 21 to 
30 indicates behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The veteran contends through his representative that a 
schedular rating of 70 percent is warranted as an initial 
rating for his service-connected PTSD.  He further contends 
that he is unable to work due to PTSD symptoms. 

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that the evidence is at least in relative 
equipoise on the question of whether, for the entire period 
of claim, the veteran's symptoms 


attributable to his service-connected PTSD more nearly 
approximated the criteria for assignment of a 100 percent 
schedular rating under Diagnostic Code 9411.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that, for the entire period of claim, the 
veteran's service-connected PTSD with dysthymia manifested 
total occupational and social impairment, due to symptoms 
analogous to grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living.  38 C.F.R. § 4.130.

The evidence of record includes private treatment records 
from Kent Oaks Hospital and Kent Community Hospital that 
reflect GAFs ranging from 25 to 60 in the early 1980s.  The 
diagnoses at that time were passive aggressive personality 
disorder, but included depression, which has since been 
related to the veteran's service-connected PTSD.  

The evidence includes VA examination reports, hospitalization 
reports, and outpatient treatment records spanning the entire 
period of claim.  A December 1997 VA hospitalization report 
reflects that the veteran's complaints of nightmares, 
flashbacks, depressed mood, suicidal ideation, insomnia, 
fatigue, and isolating self; clinical findings of depressed 
mood and affect; diagnoses of PTSD and dysthymic disorder; 
and a GAF of 40, with a GAF of 42 for the previous year.  A 
March to April 1998 VA hospitalization report reflects 
complaints of nightmares, flashbacks, insomnia, anger, 
irritability, hypervigilance, dysthymia, and suicidal 
ideation; clinical findings of flat mood and affect; 
diagnoses of PTSD and dysthymic disorder; and a GAF of 40, 
with a GAF of 42 for the previous year.  A July 1998 VA 
examination report reflects an Axis I diagnosis of PTSD (with 
no Axis II diagnosis determined), and a GAF of 50.  

At a personal hearing at the RO in April 2000, the veteran 
testified in relevant part that he had outbursts of anger, 
difficulty concentrating, flashbacks, avoided people and 
activities, spent a lot of time alone, and had suicidal 
thoughts.



VA outpatient treatment records reflect an inability to get a 
job, a GAF of 30 based on PTSD and depression, and an opinion 
that the veteran "[c]annot work now and never will be able 
to, because of his angry outbursts" (March 2000).  An 
October 2000 VA hospitalization report reflects diagnoses of 
major depressive disorder and history of PTSD, and a GAF of 
20, with a GAF of 30 for the previous year.  A November 2000 
VA hospitalization report reflects diagnoses of PTSD 
depressive neurosis, and a GAF of 40, with a GAF of 50-55 for 
the previous year.  A November 2000 VA examination report 
reflects complaints of flashbacks, sleep impairment, mistrust 
of people, tendency to isolate; clinical findings of 
irritability, anger, rapid speech, poor memory and 
concentration; an Axis I diagnosis of PTSD (with no Axis II 
diagnosis determined); and a GAF of 50. 

Medical records and a September 2000 report of disability 
determination by the U.S. Social Security Administration 
(SSA) reflect that the veteran has been severely impaired 
from working since December 1997 due primarily to psychiatric 
disorders of an anxiety disorder (PTSD) and an affective 
disorder (dysthymia). 

With regard to the assignment of GAFs, the Board notes that, 
for the entire period of claim, GAFs have ranged from 20 
(during exacerbations requiring hospitalization) to 50 or 55 
(during periods of non-hospitalization), with GAFs estimated 
to be 42 for the early period of claim in 1997.  A GAF of 42 
reflects serious symptoms or serious impairment in social and 
occupational functioning, and contemplates an inability to 
keep a job.  The Board has also considered the fact that the 
veteran has been hospitalized on several occasions for 
symptoms associated with his service-connected PTSD or 
dysthymia.  Even the GAF of 50 reflecting the veteran's 
psychiatric impairment between hospitalizations reflects 
serious symptoms or serious impairment in social and 
occupational functioning, and contemplates an inability to 
keep a job. 

The Board notes that the veteran has at various times been 
diagnosed with other psychiatric disorders other than 
service-connected PTSD or dysthymia, such as 


personality disorder.  The Board notes, however, that on 
various examinations an Axis II personality disorder was not 
rendered by the examiners.  For this reason, and because the 
medical evidence of record does not differentiate between 
psychiatric symptomatology attributable to service-connected 
PTSD and dysthymia and psychiatric symptomatology 
attributable to any non-service-connected psychiatric 
disorder, the Board has considered all psychiatric 
symptomatology as due to service-connected psychiatric 
disability.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board has considered the symptoms indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's PTSD and dysthymia symptoms in determining 
the appropriate schedular rating assignment, and has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned initial rating 
for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
The Board finds that, for the entire period of claim, the 
veteran's service-connected PTSD manifested total 
occupational and social impairment, due to symptoms "like or 
similar to" grossly inappropriate behavior (outbursts of 
anger), persistent danger of hurting self or others (multiple 
suicidal ideations and attempts), and intermittent ability to 
perform activities of daily living (due to isolation).  
38 C.F.R. § 4.130.  In this regard, the Board notes that, 
while some of the criteria for a 100 percent rating have been 
manifested by the veteran's PTSD and dysthymia, several of 
the criteria for a 100 percent have not been met.  Based on 
the findings that the veteran's PTSD symptomatology has met 
some of the criteria for a 100 percent rating under the 
General Rating Formula for Mental Disorders, however, and 
with the resolution of reasonable doubt in the veteran's 
favor, the 
Board finds that the schedular criteria for a 100 percent 
rating for PTSD have been met for the entire period of claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411.  


ORDER

An initial schedular rating of 100 percent for service-
connected PTSD with dysthymia is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

